DETAILED ACTION
Claims 21-40 are pending. Claims 21-40 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments to the claims have been recorded.

Response to Arguments
Applicant’s arguments filed on 4/27/2022 have been fully considered but they are not persuasive.

Regarding Applicant’s Arguments 
	 Applicant argues regarding the Double Patenting rejections that “this rejection and requests that this rejection be withdrawn at least in light of the amendments presented herein.” The Double Patenting rejections stands as the newly presented amendments of “substantially in focus” and “wide angle field of view” are recited in the patent as “substantially into focus” and “wide field of view”.  “wide angle field of view” is “wide field of view”.  

	Applicant argues that “aliasing does not disclose "combining at least some of the first sub-region and the second sub-region to form the substantially in-focus image of the larger region," at least because Olsen merely describes adjusting a pixel size of a region of interest, but does not disclose, teach, or suggest determining sub-regions of a region of interest or the combining of such sub-regions.” Examiner strongly disagrees. The rejection used was (Olsen para 663; aliasing [distortion of image i.e. out of focus] is removed or substantially reduced by moving the lens [moving the lens to focus] by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions and combining the captured images.).  The two images that are captured are based on moving lens by a distance in a x and y direction which creates two different image regions.  This different image sub-regions are then combined.  
Additionally, Aliasing is the visual stair-stepping of edges [edge i.e. sub-regions] that occurs in an image when the resolution is too low [out of focus]. Anti-aliasing is the smoothing of jagged edges [striped patterns] in digital images by averaging the colors of the pixels at a boundary or by refocusing [zooming] at the boundary to obtain a higher resolution before combining.  Olsen clearly states this in paragraph 661 “The output of the focus control 836 is supplied to the zoom controller 838. The purpose of the zoom controller 838 is similar to that of a zoom feature found in traditional digital cameras. For example, if a person appears in a television broadcast wearing a tie with a striped pattern, colorful lines sometimes appear within the television image of the tie. This phenomenon, which is called aliasing, is due to the fact that the television camera capturing the image does not have enough resolution to capture the striped pattern of the tie.”

	Applicants remaining arguments are related to “substantially in focus” and “wide angle field of view” which are address with the 122 rejection and the new are of Ahiska. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The claim of this instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim of copending Application.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

	The claims of the instant application are under prosecution and as such may be amended, as such Double Patenting Rejections will not be revisited and will be held in abeyance until allowable subject matter is to be found.
	

Instant Application
Patent US 10,587,812
21. (New) A method of generating an image using a lens and an image sensor, the method comprising:(a) adjusting a position of the lens relative to the image sensor so that a first region of an image field of the lens is substantially in focus on the image sensor while at least a second region of the image field is substantially out of focus on the image sensor, (b) capturing a first image, on the image sensor, of the first region, and (c) at least partially correcting the first image for field-of-view distortion, wherein the first region is a first sub-region of a larger region of the image field that cannot be brought substantially into focus as a whole on the image sensor, wherein the larger region of the image field includes a second sub-region, the method further comprising combining at least some of the first sub-region and the second sub-region to form a substantially in-focus image of the larger region, the method further comprising displaying the substantially in-focus image of the larger region.

22. (New) The method of claim 21, wherein adjusting the position of the lens relative to the image sensor comprises adjusting an axial distance of the lens from the image sensor.

23. (New) The method of claim 21, wherein the lens comprises a MEMS-actuated lens.

24. (New) The method of claim 21, further comprising repeating (a) to (c) for the second sub-region.

25. (New) The method of claim 24, further comprising: dividing the larger region into the first sub-region and the second sub-region.

26. (New) The method of claim 21, further comprising: automatically selecting the larger region of the image field of which to form the substantially in-focus image.

27. (New) The method of claim 26, wherein the image field comprises a plurality of image planes including an infra-red (IR) image plane and wherein the automatically selecting is based on content of the IR plane of said image field.

28. (New) The method of claim 27, wherein (b) and (c) are performed on visible colour planes of the first image.

29. (New) The method of claim 26, wherein the automatically selecting is based on face detection or gesture detection or both.

30. (New) The method of claim 26, wherein the automatically selecting is based on video or audio analysis or both.

31. (New) A digital image acquisition device for generating an image comprising: a lens; an image sensor; and a processor, the processor configured to: (a) adjust a position of the lens relative to the image sensor so that a first region of an image field of the lens is substantially in focus on the image sensor while at least a second region of the image field is substantially out of focus on the image sensor, (b) capture a first image, on the image sensor, of the first region, and (c) at least partially correct the first image for field-of-view distortion, wherein the first region is a first sub-region of a larger region of the image field that cannot be brought substantially into focus as a whole on the image sensor, wherein the larger region of the image field includes a second sub-region, the processor further configured to combine at least some of the first sub-region and the second sub-region to form a substantially in-focus image of the larger region, and the processor is further configured to display the substantially in-focus image of the larger region.

(New) The device of claim 31, wherein adjusting the position of the lens relative to the image sensor comprises adjusting an axial distance of the lens from the image sensor.

33. (New) The device of claim 31, wherein the lens comprises a MEMS-actuated lens.

34. (New) The device of claim 31, wherein the processor is further configured to repeat (a) to (c) for the second sub-region.

35. (New) The device of claim 31, wherein the processor is further configured to divide the larger region into the first sub-region and the second sub-region.

36. (New) The device of claim 31, wherein the processor is further configured to automatically select the larger region of the image field of which to form the substantially in- focus image.

37. (New) The device of claim 36, wherein the image field comprises a plurality of image planes including an infra-red (IR) image plane and wherein the automatically selecting is based on content of the IR plane of said image field.

38. (New) The device of claim 37, wherein (b) and (c) are performed on visible colour planes of the first image.

39. (New) The device of claim 36, wherein the automatically selecting is based on face detection or gesture detection or both.

40. (New) The device of claim 36, wherein the automatically selecting is based on video or audio analysis or both.
1. A method of generating a digital video (see claim 31 of instant application) image using a lens positioned in front of an image sensor array, including providing a lens having a sufficiently wide field of view (WFOV), and positioned sufficiently near to the sensor array, that the image field of the lens is so curved at the sensor array that different regions of the image field are substantially in focus on the sensor array for different positions of the lens relative to the sensor array, the method further comprising: (a) selecting a desired region of interest in the image field of the lens, (b) adjusting the position of the lens relative to the sensor array so that the selected region of interest is brought substantially into focus on the sensor array, (c) capturing and storing the image on the sensor array of the substantially in-focus selected region of interest, (d) at least partially correcting the stored substantially in-focus image for field-of-view distortion due to said WFOV lens, (e) displaying the corrected image, and (f) cyclically repeating steps (a) to (e).

2. The method claimed in claim 1, wherein adjusting the position of the lens relative to the sensor array comprises adjusting the axial distance of the lens from the sensor array.

3. The method claimed in claim 1, wherein the selected region of interest is one of a plurality of sub-regions of a larger region of interest which cannot be brought substantially into focus as a whole on the sensor array, and wherein step (b) comprises adjusting the position of the lens in respect of each said sub-region to bring that sub-region substantially into focus on the sensor array, and step (c) comprises capturing and storing each said sub-region, and combining the stored sub-region images to form a substantially in-focus image of the larger region of interest.

4. The method claimed in claim 1, wherein the lens comprises a MEMS-actuated lens.

5. The method claimed in claim 1 wherein step (a) comprises selecting a plurality of regions of interest and repeating steps (b) to (e) for each region of interest.

6. The method of claim 1 wherein step (a) comprises automatically detecting a desired region of interest within the complete image field.

7. The method of claim 6 wherein said image comprises a plurality of image planes including an infra-red (IR) image plane and wherein said automatically detecting is performed on said IR plane of said image.

8. The method of claim 7 wherein said steps (c) to (e) are performed on visible colour planes of said image.

9. The method of claim 7 wherein said automatically detecting is based on face detection or gesture detection or both.

10. The method of claim 1 wherein said selecting is based on video or audio analysis or both.

11. A digital image acquisition device for generating a digital video image comprising: a lens positioned in front of an image sensor array, the lens having a sufficiently wide field of view (WFOV), and being positioned sufficiently near to the sensor array, that the image field of the lens is so curved at the sensor array that different regions of the image field are substantially in focus on the sensor array for different positions of the lens relative to the sensor array, the device including a processor arranged to iteratively: (a) select a desired region of interest in the image field of the lens, (b) adjust the position of the lens relative to the sensor array so that the selected region of interest is brought substantially into focus on the sensor array, (c) capture and store the image on the sensor array of the substantially in-focus selected region of interest, (d) at least partially correct the stored substantially in-focus image for field-of-view distortion due to said WFOV lens, and (e) display, transmit or store the corrected image.

12. The device claimed in claim 11, wherein adjusting the position of the lens relative to the sensor array comprises adjusting the axial distance of the lens from the sensor array.

13. The device claimed in claim 11, wherein the selected region of interest comprises one of a plurality of sub-regions of a larger region of interest which cannot be brought substantially into focus as a whole on the sensor array, and wherein step (b) comprises adjusting the position of the lens in respect of each said sub-region to bring that sub-region substantially into focus on the sensor array, and step (c) comprises capturing and storing each said sub-region, and combining the stored sub-region images to form a substantially in-focus image of the larger region of interest.

14. The device claimed in claim 11, wherein the lens comprises a MEMS-actuated lens.

15. The device claimed in claim 11 wherein step (a) comprises selecting a plurality of regions of interest and repeating steps (b) to (e) for each region of interest.

16. The device of claim 11 wherein step (a) comprises automatically detecting a desired region of interest within the complete image field.

17. The device of claim 16 wherein said image comprises a plurality of image planes including an infra-red (IR) image plane and wherein said automatically detecting is performed on said IR plane of said image.

18. The device of claim 17 wherein said steps (c) to (e) are performed on visible colour planes of said image.

19. The device of claim 17 wherein said automatically detecting is based on face detection or gesture detection or both.

20. The device of claim 11 wherein said selecting is based on video or audio analysis or both.


	
A patentee or applicant may disclaim or dedicated to the public the entire term, or any terminal part of the term of a patent. 35 U.S.C. 253.  The statue does not provide for a terminal disclaimer of only a specified claim or claims.  The terminal disclaimer must operate with respect to all claims in the patent.  MPEP 804.02.   
Claims 21-40 are rejected under DP rejection based on claim 1-20 of Patent US 10,587,812.
Additionally claims 21-40 are also rejected under DP based on claims 1-20 of US 2014/0307097.  Although claims of 097’ are abandoned, 097’ can be revived and as such the DP rejection is proper.

Incorporation by reference requires

BPAI says incorporation by reference requires "specific journal, volume, and page number for the citation" 
Takeaway: A biotechnology patent application dealing with soluble protein mutants for treating melanoma referred to a non-patent article as "Ujvari et al., 2001." During prosecution, the Applicant amended the specification to include information from this article in order to overcome written description and indefiniteness rejections. The Examiner then objected to the amendment as new matter, finding that the specification's incorporation by reference was ineffective because the article was referred to only by author name and year. On appeal, the Board agreed, finding that the "original Specification failed to provide written descriptive support for a citation to a particular Ujvari reference by a specific journal, volume, and page number for the citation." The Board noted that the general statement “[a]ll of the publications and patent applications and patents cited in this specification are herein incorporated in their entirety by reference” was not sufficient. (Ex parte Petrescu, BPAI 2011.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in the claim is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How “substantial” is “substantially”? Claims 21-41 are method claims and there for “substantially” can be chosen by a user.  As such, different users may have different definitions for “substantially. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-28, 31-38 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen 2007/0002159 in view of Ahiska 2014/0002588.



1- 20. (Cancelled)

(Olsen para 6 teaches both electronic zoom and optical zoom)
It is noted that the Depth of Focus is a region where the image is in focus [first region] and once the object moves outside of this region the image is out of focus [second region].  See Olsen para 660.

Regarding claim 21, Olsen teaches a method of generating a substantially in-focus image using a lens and an image sensor, the method comprising:

(a) adjusting a position of the lens relative to the image sensor so that a first region of an image field of the lens is substantially in focus on the image sensor (Olsen para 659 and 660; ensure that targets in an image are in focus. For example, when an image is over or under focus, the objects in the image are blurred. the lens may be moved back and for to find the focus point, so that the person is in focus [objects or target at the focus or focal point are in focus]) and

 a second region of the image field is substantially out of focus on the image sensor, (Olsen para 659; when an image is over or under focus [second region outside of the focus point in the same image], the objects in the image are blurred. The image has peak sharpness when the lens is at a focus point.) Also (para 660; consider a situation where it is desired to take a picture of a person. The lens may be moved back and forth to find the focus point, in a manner similar to that employed in traditional digital still cameras, so that the person is in focus. However, if the person moves forward or backward, the image may become out of focus.) i.e. Same image.

(b) capturing an image, on the image sensor, of the first region, (Olsen para 661, camera capturing the image)

(c) at least partially correcting the image for field-of-view distortion, (Olsen para 664; The output of the zoom controller 838 is supplied to the gamma correction stage 840, which helps to map the values received from the camera channels, into values that more closely match [correcting the first image] the dynamic range characteristics of a display device, The mapping provided by gamma correction stage 840 helps to compensate for the mismatch between the dynamic ranges [first and second].)

wherein the first region is a first sub-region of a larger region of the image field that cannot be brought substantially into focus as a whole on the image sensor, (Olsen para 659 and 660; ensure that targets [sub-region of the larger region that is over focused, focused, and under focused] in an image are in focus. For example, when an image is over or under focus, the objects in the image are blurred. the lens may be moved back and for to find the focus point, so that the person is in focus [objects or target at the focus or focal point are in focus])

wherein the larger region of the image field includes a second sub-region (Olsen para 659, over and under focused region [second-region]), 

the method further comprising combining at least some of the first sub-region and the second sub-region to form the substantially in-focus image of the larger region, (Olsen para 663; aliasing [distortion of image i.e. out of focus] is removed or substantially reduced by moving the lens [moving the lens to focus] by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions and combining the captured images.)

the method further comprising displaying (Olsen para 664; The output of the zoom controller 838 is supplied to the gamma correction stage 840, which helps to map the values received from the camera channels, e.g., camera channels 260A-260D, into values that more closely match the dynamic range characteristics of a display device [for displaying] (e.g., a liquid crystal display or cathode ray tube device).) the substantially in-focus image of the larger region. (Para 663; aliasing is removed [substantially in-focus] or substantially reduced by moving the lens by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions and combining [combining images makes a larger in focus image region] the captured images.)
 
Regarding wide angle field of view (Ahiska teaches para 38; The wide-angle view can be as much as 180.degree. and capture a full hemisphere of visual data. The wide-angle optics (such as a fisheye lens) introduces distortion into the captured image and processing algorithms operating on image processing circuitry corrects the distortion and converts it to a view analogous to a mechanical PTZ camera.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Olsen in view of Ahiska such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of image processing in wide-angle camera.

Regarding claim 22, Olsen and Ahiska teach all of the limitations of claim 21 and further teaches, wherein adjusting the position of the wide angle field of view lens relative to the image sensor comprises adjusting an axial distance of the wide angle field of view lens from the image sensor. (Olsen para 659 and 663; the lens back and forth accordingly to find the focus point, in a manner similar to that employed in traditional digital still cameras.; aliasing is removed or substantially reduced by moving the lens by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions) Also see Fig. 4 and para 450. Fig.9O.

Regarding claim 23, Olsen and Ahiska teach all of the limitations of claim 21 and further teaches, wherein the wide angle field of view lens comprises a MEMS-actuated lens. (Olsen para 663; The lens movement of 0.5 pixel distance can be implemented using one or more MEMS actuators)

Regarding claim 24, Olsen and Ahiska teach all of the limitations of claim 21 and further teaches, further comprising repeating (a) to (c) for the second sub-region. (Olsen para 659-660 Auto focus, the purpose of which is to ensure that targets in an image are in focus. so that the [target] person is in focus. if the person moves forward or backward, the image may become out of focus. embodiments employ an advance auto focus mechanism that, in effect, increases the Depth of Focus number by 10, 20 or more times, so that the camera focus is insensitive (or at least less sensitive) of target location. As a result, the target is in focus most of the time.)  Regardless of second, third, or n sub-region; correction is continues in x, y and z direction.  See para 662 increasing resolution, detail enhancement, lens alignment, auto focus and range. All are focus based on sub-regions. 

Regarding claim 25, Olsen and Ahiska teach all of the limitations of claim 21 and further teaches, further comprising: dividing the larger region into the first sub-region and the second sub-region. (Olsen para 715; the movement employed in the x direction and/or y direction may be divided into any number of steps so as to provide any number of different relative positionings (between the optics and the sensor for a camera channel) in which images [sub-regions] may be captured.)

Regarding claim 26, Olsen and Ahiska teach all of the limitations of claim 21 and further teaches, further comprising: automatically selecting the larger region of the image field of which to form the substantially in-focus image. It is noted that large region of image field is based on the image, it is well known to point a camera at a wall or table for to auto focus the camera to a range as most cameras use IR ranging for autofocus. 

Regarding claim 27, Olsen and Ahiska teach all of the limitations of claim 26 and further teaches, wherein the image field comprises a plurality of image planes including an infra-red (IR) image plane and wherein the automatically selecting is based on content of the IR plane of said image field. (Olsen para 1285, an infrared camera channel is employed to help provide or increase the sensitivity of the digital camera apparatus.)

Regarding claim 28, Olsen and Ahiska teach all of the limitations of claim 27 and further teaches, wherein (b) and (c) are performed on visible colour planes of the image. (Olsen 667; color correction stage, which helps to map the output of the camera into a form that matches the color preferences of a user. the color correction stage generates corrected color values using a correction) It is noted that adjusting focus to improve resolution was used to correct for aliasing as described in claim 21. Example of correcting aliasing using focus to improve resolution was given in para 661 as “colorful lines” in a tie.  Focusing to gain a higher resolution for color.

Claim 31 is rejected using the same rejections as made to claim 21.
Claim 32 is rejected using the same rejections as made to claim 22.
Claim 33, Canceled.
Claim 34 is rejected using the same rejections as made to claim 24.
Claim 35 is rejected using the same rejections as made to claim 25.
Claim 36 is rejected using the same rejections as made to claim 26.
Claim 37 is rejected using the same rejections as made to claim 27.
Claim 38 is rejected using the same rejections as made to claim 28.
Claim 41 is rejected using the same rejections as made to claim 21.

It is noted that the Depth of Focus is a region where the image is in focus and once the object moves outside of this region the image is out of focus.  See Olsen para 660.
Regarding claim 41, Olsen teaches a method of generating a substantially in-focus image using a wide- angle field of view lens and an image sensor, the method comprising: (Olsen para 6 teaches both electronic zoom and optical zoom)

determining a region of interest in an image field of the wide-angle field of view lens; (Olsen para 660; Depth of Focus [ROI] is a measure of how much the person can move forward or backward in front of the lens before the person becomes out of focus. Also Fig. 68s; user points the camera in a direction) It is noted that Applicant’s Abstract states that “allow users at one end to manually select ROI at the remote end.” 

determining a first sub-region and a second sub-region in the region of interest of the image field, (Olsen para 659 Auto/Manual focus; and 660; ensure that targets [sub-regions first and second of the larger region that is over focused, focused, and under focused] in an image are in focus. For example, when an image is over or under focus, the objects in the image are blurred. the lens may be moved back and for to find the focus point, so that the person is in focus [objects or target at the focus or focal point are in focus]) Also (Olsen para 660, in Depth of Focus and out of Depth of Focus) first and second regions

the first sub-region of the image field being substantially in focus on the image sensor (Olsen para 659, images are in focus; Also Auto/manual focus; The image has peak sharpness when the lens is at a focus point.) Also (Olsen para 660 in Depth of Focus)

and the second sub-region of the image field being substantially out of focus on the image sensor; (Olsen para 659; image is over or under focus, he objects in the image are blurred.) Also (Olsen para 660; out of Depth of Focus) 

adjusting a position of the wide-angle field of view lens relative to the image sensor to cause the second sub-region of the image field to be substantially in focus on the image sensor; (Olsen para 659 and 660; ensure that targets in an image are in focus. For example, when an image is over or under focus, the objects in the image are blurred. the lens may be moved back and for to find the focus point, so that the person is in focus [objects or target at the focus or focal point are in focus])

combining, as a combined region, at least a portion of the first sub-region and at least a portion of the second sub-region; (Olsen para 663; aliasing [distortion of image i.e. out of focus] is removed or substantially reduced by moving the lens [moving the lens to focus] by a distance of 0.5 pixel in the x direction and the y direction, capturing images for each of the directions and combining the captured images.)

correcting field-of-view distortion based at least in part on the combined region; and 
(Olsen para 664; The output of the zoom controller 838 is supplied to the gamma correction stage 840, which helps to map the values received from the camera channels, into values that more closely match [correcting the first image] the dynamic range characteristics of a display device, The mapping provided by gamma correction stage 840 helps to compensate for the mismatch between the dynamic ranges [first and second].)

displaying the substantially in-focus image based at least in part on the correcting. (Olsen para 664; The output of the zoom controller 838 is supplied to the gamma correction stage 840, which helps to map the values received from the camera channels, e.g., camera channels 260A-260D, into values that more closely match the dynamic range characteristics of a display device [for displaying] (e.g., a liquid crystal display or cathode ray tube device).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 29, 30, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen and Ahiska teach as applied to claim above, and further in view of Ritchey US 2008/0024594.

Regarding claim 29, Olsen and Ahiska teach all of the limitations of claim 26 but does not explicitly teach, wherein the automatically selecting is based on face detection or gesture detection or both. However, Ritchey teaches para 213, follow-on voice command or gesture.
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Olsen in view of Ritchey such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving recording of a stereoscopic panoramic scene; Ritchey para 34.

Regarding claim 30, Olsen and Ahiska teach all of the limitations of claim 26 but does not explicitly teach, wherein the automatically selecting is based on video or audio analysis or both. However, Ritchey teaches para 13 and 171, target tracking allows the user to designate what subjects in the recorded panoramic scene to follow and to make a video sequence of. Designate target for tracking with a cap [video], who is audibly loud [audio].  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Olsen in view of Ritchey such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving recording of a stereoscopic panoramic scene; Ritchey para 34.

Claim 39 is rejected using the same rejections as made to claim 29.
Claim 40 is rejected using the same rejections as made to claim 30.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F 11am.-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664